—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about April 2, 1996, which, insofar as appealed from as limited by defendant’s brief, denied its motion for a change of venue from New York County to Queens County pursuant to CPLR 510 (2), unanimously affirmed, without costs.
Defendant has not made the requisite showing demonstrating that the fact that plaintiffs wife is a law clerk to a Justice of the Supreme Court in this county would present a strong possibility that an impartial trial cannot be had here (see, Krupka v County of Westchester, 160 AD2d 681, 682, comparing Milazzo v Long Is. Light. Co., 106 AD2d 495). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.